Case 17-11811-mdc        Doc 93-2 Filed 09/17/20 Entered 09/17/20 13:28:53                  Desc
                               Service List Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                         :
                                                :
          Joseph Zwicharowski                   :       Case No.: 17-11811(MDC)
                                                :
          Debtor(s)                             :       Chapter 13


                                 CERTIFICATE OF SERVICE

          I, Brad J. Sadek, Esq., certify that on the date indicated below served a true and correct
 copy of the Debtor’s Response to the Motion for Relief from Automatic Stay was served by
 electronic delivery or Regular US Mail to the Debtor, the Trustee, all secured, priority and
 affected creditors per the address provided on their Proof of Claims and on the following
 parties:


                                     William C. Miller, Esq.
                                   Standing Chapter 13 Trustee

                                     Martin A. Mooney, Esq.
                               Attorney for Movant, TD Bank, N.A.
                           Schiller, Knapp, Lefkowitz and Hertzel, LLP
                                950 New Loudon Road, Suite 109
                                        Latham, NY 12110



 Dated: September 17, 2020                              /s/Brad J. Sadek, Esq
                                                        Brad J. Sadek, Esq.
                                                        Attorney for Debtor
                                                        1315 Walnut Street
                                                        Suite #502
                                                        Philadelphia, PA 19107
